EVERETT, Chief Judge
(concurring in part and dissenting in part):
I agree with the majority’s disposition of the issue concerning denial of appellant’s request for various witnesses. However, my review of the evidence of record convinces me that the petition for new trial should be granted.
In United States v. Chadd, 13 U.S.C.M.A. 438, 32 C.M.R. 438 (1963), we discussed the four requisites for granting a new trial:
a. The record of trial, petition, and other matters presented by the accused indicate an injustice may have resulted.
b. The evidence in fact is newly discovered.
c. Due diligence to discover it was exercised at the time of trial.
d. The newly discovered evidence will probably cause a different result when presented to another court-martial.
Id. at 442, 32 C.M.R. at 442. See para. 109d, Manual for Courts-Martial, United States, 1969 (Revised edition). In my view, appellant has fulfilled these requirements in the case at hand.
Prior to the argument on findings, trial counsel had revealed to defense counsel that an investigation was pending of a government witness, Special Agent Walters of the Criminal Investigation Division (CID). After a continuance had been granted in appellant’s trial because of this pending investigation, the trial was resumed — apparently after a conversation between appellant’s defense counsel and a CID official concerning the status and progress of the investigation. The election by defense counsel not to seek a further continuance did not reflect any lack of due diligence on his part. Instead, in view of various prior delays in completing appellant’s trial and the uncertainty as to when the investigation of Walters would be completed, the decision to proceed was simply a realistic response to the delay that would be involved in awaiting the end of the investigation.
Special Agent Walters was a central prosecution witness. Since the Government did not call an alleged eye witness, Sergeant Evans, its case rested largely on the testimony of Special Agent Walters and of an alleged accomplice, who was testifying under a grant of immunity. Walters had served as an undercover agent for some 3 years and, so far as the trier of fact might discern, was reliable. Certainly much less reliance would have been placed on his tes*139timony had it been known that, during the very period of time when appellant’s alleged offenses were committed, Walters had been submitting false invoices as to his investigative expenses. The misconduct of Walters and his subsequent conviction by general court-martial not only would have suggested to the trier of fact that he was not a trustworthy witness but also would have made more plausible the hypothesis that — instead of paying to appellant $100.00 for drugs, as he testified he had done — Walters had pocketed the government funds and then had concocted a false explanation in order to conceal the embezzlement. Since my reading of the record leads me to conclude that the new evidence provided by the investigation of Walters would probably produce a more favorable result for the appellant if presented to another court-martial,1 I would grant the petition for a new trial.

. Even though impeaching evidence generally does not warrant granting a new trial, in the exceptional case it can do so. See, e. g., United States v. Whitley, 18 U.S.C.M.A. 20, 39 C.M.R. 20 (1968); United States v. Sutton, 34 C.M.R. 490 (ABR 1963); United States v. Gabriel, 597 F.2d 95 (7th Cir. 1979), cert. denied, 444 U.S. 858, 100 S.Ct. 120, 62 L.Ed.2d 78 (1979); United States v. Harris, 462 F.2d 1033 (10th Cir. 1972); United States v. Chisum, 436 F.2d 645 (9th Cir. 1971); United States v. Atkinson, 429 F.Supp. 880 (E.D.N.C. 1977); United States v. Gordon, 246 F.Supp. 522 (D.D.C. 1965); United States v. Senft, 274 F. 629 (E.D.N.Y. 1921). For a good discussion of new trials based on impeaching evidence, see Carrie, “New Trial Petitions under Article 73, UCMJ,” 13 The Advocate 2, 7-11 (Jan.-Feb. 1981).